Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed March 14, 2022.
 
The amendment has been entered and made of record.  Claim 19 has been amended to more particularly point out and distinctly claim the invention.   

 In view of applicant’s amendment to amend the claim 19 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
 
Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on March 15, 2022. Therefore, examiner withdraws the Double Patenting rejection.

Claims 1-20 are allowed as evident by applicant’s amendment and arguments.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that a circuit comprising: a first plurality of conductive traces configured to couple to an electromagnetic field and generate an output signal;
a signal interface configured to receive the output signal from the first plurality of conductive traces and generate a first signal or a second signal in response to the output signal; and
a controller comprising a plurality of input/output pins, wherein the controller is configured to perform a first function when the controller receives the first signal and a second function when the controller receives the second signal, and wherein the operation of the first function is distinct from operation of the second function.

Independent claims 14 and 19 recites a credential card and a circuit and also includes similar features to those of recited within independent claim 1; therefore, independent claims 14 and 19 are also allowed at least for the same reasons discussed above.

Claims 2-13, 15-18 and 20 depend either directly or indirectly upon independent claims 1, 14 and 19; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684